Judge Soff old
delivered the opinion of the Court.
Harris, the defendant in Error, shews by a certificate in strict conformity to the Statute, that a judgment was rendered by the Circuit Court. The transcript referred to by the plaintiff in Error has not'been made a part of the Record here : if it had been, the discrepancy would appear to require that a certiorari should issue. But the defendant has no inducement to apply for a certiorari; and the plaintiff in Error, not having brought himself regularly before this Court, is not entitled" to one. We must therefore take the judgment to be as described in the certificate, and it must be affirmed.